Smith, J.P. (dissenting in part).
I respectfully dissent in part. I agree with the majority that counts five and eight, charging defendant with endangering the welfare of a child (Penal Law § 260.10 [1]), are time-barred and therefore must be dismissed. I respectfully disagree with the majority’s further conclusion, however, that County Court erred in denying defendant’s renewed application for subpoenas duces tecum with respect to the victims’ school records, and I therefore vote to modify by affirming the remainder of the judgment.
Prior to trial, defendant sought the issuance of subpoenas duces tecum to enable him to obtain the victims’ school records. The court denied that pretrial application on the ground that defendant failed to make the requisite factual showing that it was reasonably likely that the records would contain information bearing upon the victims’ credibility. When defendant renewed that application during trial, after the victims’ mother testified, I conclude that the court properly denied his renewed application on the same ground.
“The proper purpose of a subpoena duces tecum, of course, is to compel the production of specific documents that are relevant and material to facts at issue in a pending judicial proceeding. The relevant and material facts in a criminal trial are those bearing upon ‘the unreliability of either the criminal charge or of a witness upon whose testimony it depends’ ” (People v Kozlowski, 11 NY3d 223, 242 [2008], rearg denied 11 NY3d 904 [2009], cert denied 556 US —, 129 S Ct 2775 [2009]). Here, the mother of the victims testified that the behavior of the victims changed after they were sexually abused, and that those changes encompassed certain behavior at school. Defendant sought access to the victims’ school records, indicating that the records might contain information establishing that the testimony of the victims and their mother was not credible. In support of his application, however, defendant proffered absolutely no factual information establishing that the victims’ school records contained any information regarding the purported changes in the victims’ behavior. Thus, defense counsel “made no pretense but that the records’ contents would not directly bear on the hard issue of guilt or innocence; he cited no possible line of inquiry in which they might be employed beyond that of general credibility impeachment. Even on that score, no basis was presented, in the form of information from any extraneous source or otherwise, to suggest that [the school records of the victims contained evidence of an] act on which one could premise an inference that impeachable material tending to affect [the] credibility [of the victims and their mother] was to be found in their *1460files. In short, nothing better than conjecture having been presented to the court, it acted well within its range of discretion in rejecting the application” (People v Gissendanner, 48 NY2d 543, 550 [1979]). Indeed, “the simple answer to this contention is that there emerged not the slightest inkling that the [victims’ school] records contained any exculpatory material” (id. at 551). Present—Smith, J.P., Fahey, Peradotto, Lindley and Martoche, JJ.